Opinion issued June 26, 2008
 




 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00448-CR
____________

IN RE Vance Johnson, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Vance Johnson, has filed a pro se petition for writ of mandamus that
names as respondent Theresa Chang, Harris County District Clerk, to send a
supplemental reporter's record for his appeal of trial court case number 10314541,
appeals number 01-07-00804. (1)  We deny the petition.
	First, relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix, and it does not
certify that a copy was served on Theresa Chang, respondent. (2)  See Tex. R. App. P.
9.5, 52.3(j).
	Moreover, relator has not provided us with a record that shows that he made
any request of Theresa Chang, respondent to perform a nondiscretionary act that
respondent refused.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.App.- Houston [1st
Dist.] 1992, orig. proceeding).
	The petition for writ of mandamus is denied.	 PER CURIAM 

Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Court appointed counsel, Frances Northcutt, represents Vance Johnson on appeal in case number 01-			07-00804-CR.
2.    	Certificate of service states that relator Johnson served the First Court of Appeals.